UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2010. or o Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number:0-25940 GLOWPOINT, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 77-0312442 (I.R.S. Employer Identification No.) 225 Long Avenue, Hillside, New Jersey 07205 (Address of Principal Executive Offices, including Zip Code) 312-235-3888 (Registrant’s Telephone Number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) YesoNo x The number of shares outstanding of the registrant’s common stock as of November 12, 2010 was 84,639,416. Table of Contents GLOWPOINT, INC Index Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets at September 30, 2010 (unaudited) and December 31, 2009* 1 Unaudited Condensed Consolidated Statements of Operations for the nine and three months ended September 30, 2010 and 2009 2 Unaudited Condensed Consolidated Statement of Stockholders’ Equity for the nine months ended September 30, 2010 3 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 4 Notes to unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults upon Senior Securities 27 Item 4. [Removed and Reserved] 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 Certifications * The Condensed Consolidated Balance Sheet at December 31, 2009 has been derived from the audited consolidated financial statements filed as an exhibit to our Annual Report on Form 10-K that was filed on March 31, 2010. -i- Table of Contents GLOWPOINT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value and shares) September 30, 2010 December 31, 2009 ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $324 and $227, respectively Net current assets of discontinued operations Receivable from sale of Series B Preferred Stock — Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets 99 31 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Accrued sales taxes and regulatory fees Revolving loan facility — Customer deposits Deferred revenue Total current liabilities Long term liabilities: Accrued sales taxes and regulatory fees, less current portion — Total long term liabilities — Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock Series B, non-convertible; $.0001 par value; $100,000 stated value; 100 shares authorized and 100 and 0 shares issued and outstanding at September 30, 2010 and December31, 2009, respectively,liquidation value of $10,000 — Preferred stock Series A-2, convertible; $.0001 par value; $7,500 stated value; 7,500 shares authorized and 1,097 and 4,509 shares issued and outstanding at September 30, 2010 and December31, 2009 recorded at fair value, respectively (liquidation value of $8,226 and $33,815, respectively) (see Note 9 for information related to Insider Purchasers) Common stock, $.0001 par value;150,000,000 shares authorized; 84,639,416 and 66,531,087 shares issued at September30, 2010 and December31, 2009, respectively; 84,639,416 and 64,966,196 shares outstanding, at September30, 2010 and December31, 2009, respectively 8 7 Additional paid-in capital Accumulated deficit ) ) Less: Treasury stock, 0 and 1,564,891 shares at cost — ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. -1- Table of Contents GLOWPOINT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Nine Months Ended September 30, Three Months Ended September 30, Revenue $ Operating expenses: Network and Infrastructure Global managed services Sales and marketing General and administrative Depreciation and amortization Sales taxes and regulatory fees — ) — ) Total operating expenses (Loss) income from operations ) ) ) 72 Interest and other expense: Interest expense 89 35 60 Increase in fair value of derivative financial instruments’ liability, including $51and $31, respectively, for Insider Purchasers — — Loss on extinguishment of debt — — — Amortization of financing costs 18 — 16 — Total interest and other expense 51 Net loss from continuing operations ) Income from discontinued operations 68 66 Net loss ) (Loss) Gain on redemption of preferred stock ) ) ) Net (loss) income attributable to common stockholders $ ) $ ) $ ) $ Net (loss) income attributable to common stockholders per share: Continuing operations $ ) $ ) $ ) $ Discontinued operations $ Basic net (loss) income per share $ ) $ ) $ ) $ Continuing operations $ ) $ ) $ ) $ Discontinued operations $ Diluted net (loss) income per share $ ) $ ) $ ) $ Weighted average number of common shares: Basic Diluted See accompanying notes to condensed consolidated financial statements. -2- Table of Contents GLOWPOINT, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY Nine Months Ended September 30, 2010 (In thousands except shares of Series B Preferred Stock) (Unaudited) Series B Preferred Stock Series A-2 Preferred Stock Common Stock Additional Paid In Accum-ulated Treasury Stock Shares Amount Shares Amount Shares Amount Capital Deficit Shares Amount Total Balance at January 1, 2010 — $
